DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 08 June 2021 has been entered.
Status of the Claims
Applicant did not amend the claims.  Claims 2-6 were cancelled previously by Applicant.  Claims 1 and 7-13 are pending.  
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given on 23 July 2021 by Steven J. Hultquist (Reg. No. 28,021) at the conclusion of the examiner-initiated telephone interview.  
only, is as follows:
Claim 1 (currently amended):	A method for preventing or treating sensorineural hearing loss in a diabetic human in need thereof, the method comprising administering a therapeutically effective amount of atorvastatin to the diabetic human, wherein the sensorineural hearing loss is diabetes-mediated hearing loss.
Claim 9 (currently amended):	The method according to claim 1, wherein the method comprises administering to the diabetic human a pharmaceutical composition containing the atorvastatin.
Claim 12 (currently amended):	The method according to claim 1, wherein the method comprises administering to the diabetic human a tablet containing the atorvastatin.  
Examiner’s Statement of Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:  
The Declaration under 37 CFR 1.132 filed 08 June 2021, in combination with the Chung (2015) publication referred to therein, is sufficient to establish there would have been no reasonable expectation of success in administering atorvastatin to treat or prevent sensorineural hearing loss in a diabetic human, wherein the sensorineural hearing loss is diabetes-mediated hearing loss.  MPEP § 2143.02(II) (“Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness.”).  The examiner notes that the other publication referred to in the 37 CFR 1.132 Declaration, i.e., Kim (2020), was not afforded weight because it published after the filing date of the present application.  MPEP § 2143.02(III) (“Whether an art is predictable or whether the proposed modification or combination of the prior art has a reasonable expectation of success is determined at the time the invention was made.”).  
Accordingly, the examiner withdraws the rejection under 35 U.S.C. 103 set forth in the previous Office action (08 March 2021).
An updated search of the relevant art revealed no prior art reference, or combination of prior art references, that would have adequately supported a prior art rejection under either 35 U.S.C. 102 or 35 U.S.C. 103.
Therefore, claims 1 and 7-13 are allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:00 am – 6:00 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
/P.A./
28 July 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611